Exhibit 10.9

QUINSTREET, INC.

RESTRICTED STOCK UNIT (RSU) GRANT NOTICE

2010 EQUITY INCENTIVE PLAN

QuinStreet, Inc. (the “Company”), pursuant to its 2010 Equity Incentive Plan
(the “Plan”), hereby grants to you as the Participant named below a Restricted
Stock Unit Award with respect to the number of shares of the Company’s Common
Stock set forth below. This Restricted Stock Unit Award is subject to all of the
terms and conditions as set forth herein, in the Restricted Stock Unit
Agreement, the Plan and the Plan Prospectus, all of which are attached hereto
and incorporated herein in their entirety.

 

Participant:   

 

Date of Grant:   

 

Vesting Commencement Date:   

 

No. of Shares Subject to Award:   

 

Vesting Schedule:        The Restricted Stock Unit Award shall become vested in
installments over four years as follows:

 

  •  

25% of the Restricted Stock Unit Award will vest on the first anniversary of the
Vesting Commencement Date; and

 

  •  

6.25% of the Restricted Stock Unit Award will vest quarterly thereafter for the
next 12 quarters.

No Monetary Payment Required.  You are not required to make any monetary payment
(other than applicable Tax Obligations (as defined in the Restricted Stock Unit
Agreement)) as a condition to receiving the Restricted Stock Unit Award or
shares of Common Stock issued upon vesting and settlement of the Restricted
Stock Unit Award.

Additional Terms/Acknowledgements: The Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit (RSU) Grant Notice, the
Restricted Stock Unit Agreement, the Plan Prospectus, and the Plan. Participant
further acknowledges that as of the Date of Grant, this Restricted Stock Unit
(RSU) Grant Notice, the Restricted Stock Unit Agreement, the Plan Prospectus,
and the Plan set forth the entire understanding between Participant and the
Company regarding this Award.

ATTACHMENTS:          Restricted Stock Unit Agreement, 2010 Equity Incentive
Plan, 2010 Equity Incentive Plan Prospectus



--------------------------------------------------------------------------------

QUINSTREET, INC.

2010 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the Restricted Stock Unit (RSU) Grant Notice (“Grant Notice”) and
this Restricted Stock Unit Agreement (this “Agreement”), QuinStreet, Inc. (the
“Company”) has granted you a Restricted Stock Unit Award under its 2010 Equity
Incentive Plan (the “Plan”) representing the right to receive the number of
shares of the Company’s Common Stock indicated in the Grant Notice on the terms
and conditions set forth herein and in the Grant Notice. Defined terms not
explicitly defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan.

The details of your Restricted Stock Unit Award are as follows:

1.    VESTING.  Subject to the limitations contained herein, your Restricted
Stock Unit Award will vest as provided in your Grant Notice, provided that
vesting will cease upon the termination of your Continuous Service. Immediately
upon termination of your Continuous Service for any reason, any unvested portion
of the Restricted Stock Unit Award shall be forfeited without consideration.

2.    CONVERSION INTO SHARES.  Shares of Common Stock will be issued on the
applicable vesting date (or, to the extent not administratively feasible, as
soon as practicable thereafter). As a condition to such issuance, you shall have
satisfied your Tax Obligations as specified in this Agreement and shall have
completed, signed and returned any documents and taken any additional action
that the Company deems appropriate to enable it to accomplish the delivery of
such shares. In no event will the Company be obligated to issue a fractional
share.

3.    TAX TREATMENT.

(a)    Regardless of any actions taken by the Company, you will be ultimately
responsible for any withholding tax liabilities, whether as a result of federal,
state or other law and whether for the payment and satisfaction of any income
tax, social security tax, payroll tax, or payment on account of other tax
related to withholding obligations that arise by reason of the Restricted Stock
Unit Award, incurred in connection with the Restricted Stock Unit Award becoming
vested and Common Stock being issued, or otherwise incurred in connection with
the Restricted Stock Unit Award (collectively, “Tax Obligations”).

(b)    Unless otherwise determined by the Company in its sole discretion, and
subject to applicable law, the Company shall require you to satisfy the Tax
Obligations (as defined below) by the Company deducting from the shares of
Common Stock otherwise deliverable to you in settlement of applicable portion of
the Restricted Stock Unit Award on the vesting date a number of whole shares
having a fair market value (as determined by the Company) as of the date on
which the Tax Obligations arise not in excess of the amount of such Tax
Obligations determined by the applicable minimum



--------------------------------------------------------------------------------

statutory withholding rates. The Company may in its sole discretion permit you
to elect an alternative method of satisfying your Tax Obligations with notice to
the Company, which may include the following if specified by the Company (and
the Company may with notice to you require any of the following methods): (i) by
payment by you to the Company in cash or by check an amount equal to the minimum
amount of taxes that the Company concludes it is required to withhold under
applicable law; or (ii) by the sale by you of a number of shares of Common Stock
that are issued on the applicable vesting date under the Restricted Stock Unit
Award, which the Company determines is sufficient to generate an amount that
meets the Tax Obligations plus additional shares to account for rounding and
market fluctuations, and payment of such tax withholding to the Company, and
such shares may be sold as part of a block trade with other Participants. You
hereby authorize the Company to withhold such tax withholding amount from any
amounts owing to you to the Company and to take any action necessary in
accordance with this paragraph.

(c)    The Restricted Stock Unit Award is intended to qualify for the short-term
deferral exception to Section 409A of the Code described in the regulations
promulgated thereunder, and therefore shares of Common Stock will be issued
within 2 1/2 months after the taxable year in which the applicable portion of
the Restricted Stock Unit Award is no longer subject to a substantial risk of
forfeiture.

4.     SECURITIES LAW COMPLIANCE.  Notwithstanding anything to the contrary
contained herein, the Company shall not be obligated to deliver any Common Stock
during any period when the Company determines that the conversion of any portion
of the Restricted Stock Unit Award or the delivery of shares hereunder would
violate any federal, state or other applicable laws and/or may issue shares
subject to any restrictive legends that, as determined by the Company’s counsel,
is necessary to comply with securities or other regulatory requirements.

5.    RESTRICTIONS ON TRANSFER OF AWARDS.  You understand and agree that the
Restricted Stock Unit Award may not be sold, given, transferred, assigned,
pledged or otherwise hypothecated.

6.    CAPITALIZATION ADJUSTMENTS.  The number of shares of Common Stock subject
to your Restricted Stock Unit Award may be adjusted from time to time for
Capitalization Adjustments.

7.    NO STOCKHOLDER RIGHTS.  You will have no voting or other rights as the
Company’s other stockholders with respect to the shares of Common Stock
underlying the Restricted Stock Unit Award until issuance of such shares.

8.    DIVIDEND EQUIVALENT UNITS.  Unless otherwise determined by the
Compensation Committee of the Company’s Board of Directors in its sole
discretion, you shall not have any rights to dividends or dividend equivalents
in the event that the Company pays a cash dividend to holders of Common Stock
generally.

9.    AWARD NOT A SERVICE CONTRACT.  Your Restricted Stock Unit Award is not an
employment or service contract, and nothing in your Restricted Stock Unit Award
shall be

 

3



--------------------------------------------------------------------------------

deemed to create in any way whatsoever any obligation on your part to continue
in the employ of the Company or an Affiliate, or of the Company or an Affiliate
to continue your employment. In addition, nothing in your Restricted Stock Unit
Award shall obligate the Company or an Affiliate, their respective stockholders,
Boards of Directors, Officers or Employees to continue any relationship that you
might have as a Director or Consultant for the Company or an Affiliate.

10.    NOTICES. Any notices provided for in your Restricted Stock Unit Award or
the Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company.

11.    GOVERNING PLAN DOCUMENT.  Your Restricted Stock Unit Award is subject to
all the provisions of the Plan, the provisions of which are hereby made a part
of your Restricted Stock Unit Award, and is further subject to all
interpretations, amendments, rules and regulations, which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of your Restricted Stock Unit Award and those of the
Plan, the provisions of the Plan shall control.

 

4